Citation Nr: 9909760	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for plantar wart of 
the right foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to convalescence rating under 38 C.F.R. 
§ 4.30 due to surgery of the right foot. 


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from September 1977 to January 
1981.  

Our preliminary review finds that the only issue on appeal is 
entitlement to a convalescence rating under 38 C.F.R. § 4.30 
due to surgery of the right foot.  A notice of disagreement 
was timely filed to the May 1995 rating decision that denied 
entitlement to an increased evaluation for service connected 
plantar wart of the right foot and denied entitlement to a 
convalescent rating under Paragraph 30 of the Rating 
Schedule.  A statement of the case was issued in January 1996 
on the issue of an increased evaluation for service connected 
plantar wart of the right foot.  The veteran's substantive 
appeal was received on May 9, 1996.  

38 C.F.R. § 20.302(b) provides that in order to complete the 
appeal, the claimant must then file a substantive appeal with 
the RO within sixty (60) days of the mailing date of the 
statement of the case, or within the remaining time, if any, 
of the one year period beginning on the date of notification 
of the rating decision, if such remaining time is greater 
than sixty (60) days.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1997).  See also Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  As the one year period from the date 
of the notification of the rating decision had expired, the 
veteran had 60 days from January 9, 1996, to file the 
substantive appeal.  As the substantive appeal was received 
on May 9, 1996, after the 60 day period had expired, it was 
not timely filed.  This decision provides adequate notice to 
the appellant of this finding and provides the appellant an 
opportunity to submit evidence or argument on the question of 
whether a timely substantive appeal was filed on the issue of 
entitlement to an increased evaluation for service connected 
plantar wart of the right foot.  See Marsh v. West, 11 Vet. 
App. 468 (1998); Bernard v. Brown, 4 Vet. App. 382 (1993).

In July 1995, the veteran submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  In Block 3 of this form, the veteran 
designated "The American Legion, c/o State of Alabama, 
Department of Veterans Affairs" as his representative.  In 
Block 12, for the name and address of chapter, post or unit, 
he listed "Any Veterans Service Officer, State Department of 
Veterans Affairs."  The American Legion notes that this form 
is not in compliance with 38 U.S.C.A. § 7105(b)(2) and 
38 C.F.R. §§ 14.631, 20.601 because multiple organizations 
are listed in block number three and asks that the case be 
remanded for clarification of representation.  Rule 601, 
Section 20, 38 C.F.R. (1998), provides as follows:

A specific claim may be prosecuted at any 
one time by only one recognized 
organization, attorney, agent or other 
person properly designated to represent 
the appellant.

38 C.F.R. § 20.601 (1998)

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Since VA Form 21-22 of record is not in 
compliance with 38 C.F.R. § 20.601 
(1998), this claim is remanded to the RO 
for clarification as to which 
organization the appellant wants as a 
representative in his appeal before the 
Board.  The RO should contact the veteran 
and request that he complete a new VA 
Form 21-22 designating only one 
representative.  Once this form has been 
completed and included in the claims 
file, a VA Form 646 [Statement of 
Accredited Representative in Appealed 
Case] should be accomplished, and the RO 
should return the claims folder to the 
Board for further action. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


